Title: To Thomas Jefferson from Etienne Lemaire, 26 April 1807
From: Lemaire, Etienne
To: Jefferson, Thomas


                        
                            Monsieur
                            
                            De Washington City. le 26 avril 1807
                        
                        La presente est pour avoir lhonneur de vous saluer et toute votre honorable famille. Je Aprie avecque Beaucoupe de
                            peine par la voix de monsieur dublasse la perte de vos Éffet, qui Son party de Washington pour montecello, et surrement que Vous En
                            ette instruit, par Mr. dublasse ou par Josephe, qu’il tien Cette desagreable nouvelle de lui, énfin monsieur Jespair que vous
                            Jouisez d’une Bonne sentée demême que toute votre Respectable famille. cy monsieur aqu’elque ordre a me donné avant son retoure Je
                            vous prie de vouloir Bien me fair Savoir elle seront tougour executer avecque toute l’atension póssible, toute la famille yci Se
                            porte Bien, Monsieur Je fini En Atendent lhonneur de vôtre Bon retour Je sui tougour avec toute latachement possible, vottre tres
                            humble et tres obeisant Serviteur
                        
                            Etienne Lemaire
                            
                        
                    